Citation Nr: 0307130	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status-post left total 
knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

This case was previously before the Board in February 2001, 
at which time it was remanded for additional development.  As 
a preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives.  The 
veteran's representative also acknowledged in an April 2003 
statement that the RO had made a concerted effort to comport 
with the Board's remand directives.  Accordingly, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected left knee disorder is manifested 
by pain and resulting functional impairment, to include 
limitation of motion.  However, the medical evidence does not 
show that this impairment is of such severity to constitute 
severe painful motion or weakness in the affected extremity.  

3.  The competent medical evidence does not show that the 
service-connected left knee disorder is manifested by the 
knee fixed in flexion at an angle between 10 degrees and 20 
degrees; nor extension is limited to 30 degrees; nor 
impairment analogous to nonunion of the tibia and/or fibula 
with loose motion, requiring a brace




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected status-post total left knee 
replacement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, and 5262 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the April 1999 rating decision, the 
June 1999 Statement of the Case (SOC), the various 
Supplemental Statements of the Case (SSOCs), and 
correspondence dated in June 2001.  In pertinent part, the 
Board notes that the June 2001 correspondence informed the 
veteran of the VCAA, including what he must show to prevail 
in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the veteran was accorded several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination in September 2002.  Further, it does not 
appear that the veteran has identified any pertinent evidence 
that has not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for a left 
knee disorder by a November 1947 rating decision.  The record 
also reflects that the veteran had a total left knee 
replacement procedure on December 3, 1997.  Accordingly, he 
was assigned a 100 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, effective from that date, with 
a 30 percent rating being effective from February 1, 1999.  
Various VA and private medical records are on file which 
indicate follow-up treatment and evaluation for the veteran's 
total knee replacement surgery.

The veteran underwent a VA orthopedic examination of his left 
knee in February 1999, in conjunction with the instant case.  
At this examination, the veteran described the history of his 
left knee problems, as well as the current symptomatology of 
the service-connected disability.  In pertinent part, he 
reported that his knee replacements had resulted in a 
significant diminution of pain, but he still had some 
"stiffness" when he attempted to go from a sitting to 
standing position, and during ambulation.  He also reported 
that he had been ambulating with a straight cane in his right 
hand for the past 20 years, and that he enjoyed walking to a 
level of tolerance which was up to about a mile when using 
his cane.  Further, the examiner commented that any weakness, 
fatigue or incoordination was noted in the exam, and that 
with flare-ups, the veteran might have increased range of 
motion but that this could not be quantified further without 
examining him at such a time.

On examination, it was noted that the veteran ambulated with 
a slow and mildly asymmetric gait with a slightly diminished 
stance phase on the left side, utilizing the cane for 
assistance during the left-sided stance.  It was also noted 
that he had symmetric bilateral mid-line total knee 
replacement scars of 18 cm in length.  He was found to have 
minimal residual edema about the left knee compared with the 
right.  Both knees were found to be quite cool.  Active range 
of motion for the left knee was from -5 degrees of extension 
to 80 degrees of flexion, compared with -7 degrees of 
extension and 100 degrees of flexion on the right.  Manual 
muscle testing revealed 4- strength in both knee flexion and 
extension.  In addition, it was noted that the veteran stood 
utilizing a push-off, and while standing he maintained 
approximately 5 degrees of flexion.  Also, he was capable of 
standing on both feet on his toes with some assistance for 
balance.  Moreover, he reported that his balance had 
diminished over the years, and that he had some peripheral 
neuropathy related to his diabetes.  Inspection of the lower 
extremities revealed some psoriatic patches over the medial 
aspect of the left knee and over the lateral aspect of the 
right knee.  It was noted that he had a long history of 
psoriasis.  Pulses were palpable in both lower extremities 
distally.  Further, it was noted that he was capable of 
performing a squat to only about 60 degrees of flexion 
utilizing a plinth for support, and that he could then return 
to standing.

Based on the foregoing, the examiner diagnosed status-post 
service-connected left knee trauma with subsequent 
degenerative arthritis, now status-post left total knee 
replacement with reasonable good residual range of motion and 
improved ambulation.

Following the VA orthopedic examination, the RO confirmed and 
continued the assigned 30 percent rating by an April 1999 
rating decision.  The veteran appealed this decision, 
contending that his service-connected left knee disability 
warranted at least a 60 percent rating because it was 
productive of chronic and severe left knee pain and weakness.  
Further, he challenged the impression offered by the February 
1999 VA examiner, particularly the examiner's opinion that, 
subsequent to his left knee replacement, he had good residual 
range of motion and improved ambulation.  Rather, the veteran 
asserted that, as a result of the left knee disability, he 
had significant pain on use and corresponding functional 
impairment.  He reported that he could not stoop, kneel or 
bend, and that he had great difficulty ascending and 
descending stairs.  In addition, he asserted that he could 
not perform numerous household chores and had difficulty 
caring for many of his personal needs.  Moreover, he 
contended that the VA examiner did not review his pertinent 
medical records and failed to inquire of him the limitations 
posed by his left knee disability.

In the February 2001 remand, the Board determined that a new 
examination of the veteran's service-connected left knee 
disorder was required.  The Board also determined that the 
record indicated there might be pertinent medical evidence 
from VA and a Dr. F that was not on file.  Accordingly, the 
RO was directed to obtain any such records.

Following the Board's remand, additional VA and private 
medical records were added to the file which covered a period 
through 2002, which, among other things, continued to show 
treatment and evaluation of left knee problems.  For example, 
an August 2000 VA medical record noted that the veteran was 
undergoing follow-up of bilateral total knee replacements.  
He denied any recent injuries to his knees, reported that he 
had a little bit of a hard time getting out of bed; and that 
he had some pain in his knee when he stood and walked.  Range 
of motion testing of the left leg was from 10 to 90 degrees, 
while the right showed from zero to 100 degrees.  His 
collateral ligaments were found to be intact, there was no 
instability, and no pain on palpation.  Overall assessment 
was bilateral total knee replacement follow-up due to 
arthritis.  Further, it was stated that he was stable; that 
X-rays showed bilateral knee replacement with adequate 
position, and no gross loosening.

In a May 2001 statement, Dr. F stated that he had treated the 
veteran for his knees since September 1996, that he had 
undergone a total right knee replacement in October 1996, a 
total left knee replacement in December 1997, and had had 
difficulties with walking since that time.  Further, Dr. F 
opined that both knee disabilities were due to service, and 
that with his residual disability, the veteran was at a 50 to 
75 percent rating.  Dr. F also commented that the veteran's 
diabetes and its possible neuropathy were contributory as 
well.  Moreover, Dr. F stated that the veteran was having 
difficulty with his daily activities, including regular 
chores around the house.  Also, Dr. F reported that the 
veteran had fallen 9 times in the past 4 years, fortunately 
without any breaks.

Dr. F subsequently submitted a new statement in August 2002, 
in which he noted the veteran had been under his treatment 
for the past several years for bilateral knee pain.  Although 
both knees had been replaced, Dr. F stated that the veteran 
continued to have significant difficulties.  For example, 
while the veteran's range of motion was quite good and pain 
free, with any type of ambulation he experienced pain and 
instability.  Dr. F also noted that he had seen in follow-up 
visits over the year that the veteran reported persistent 
pain on each visit, and that hoped that he would get 
narcotics for this pain.  However, Dr. F stated that he did 
not consent to this because he believed the veteran had a 
chronic pain that he would experienced the rest of his life.  
Nevertheless, Dr. F thought it showed the severity of the 
veteran's residual pain despite the knee replacements.

In September 2002, the veteran underwent a new VA orthopedic 
examination of his left knee, at which the examiner noted 
that the claims file had been reviewed.  Among other things, 
the veteran reported that 3 days prior to the examination he 
was standing in a bus that swerved, he twisted his left knee, 
and that the knee had been sore since that injury.  He also 
complained of pain in both knees.  Further, it was noted that 
he used a cane for assistance in ambulation, but he did not 
use knee braces.  Regarding functional limitations, it was 
noted that he did no lifting, pushing or pulling.  He could 
stand for about 5 minutes.  Additionally, he thought that he 
could probably walk a city block.  He also managed sitting 
without too much difficulty.  Nevertheless, he did not kneel, 
squat or stoop.  He was able to manage his personal hygiene 
without help, as well as manage stairs one at a time.  It was 
also noted that he slept with a pillow between his legs.

On examination, it was noted that the veteran walked with a 
very slow gait, that he used a cane, and that his balance 
appeared fair.  Examination of the left knee showed no gross 
deformity or swelling.  There was a 20 cm, longitudinal scar 
over the anterior aspect of the knee, which was noted to be 
well-healed.  Further, there was pain on palpation of the 
knee medially and laterally on the joint line.  However, 
there was no effusion of the knee.  Stability of the knee was 
found to be good in both the anteroposterior and mediolateral 
planes.  Range of motion testing showed 85 degrees of 
flexion, and zero degrees of extension.  Further, it was 
noted that he complained of pain at the extremes of flexion.

Based on the foregoing, the examiner diagnosed status-post 
left total knee arthroplasty.  In addition, the examiner 
commented that the examination was conducted during a period 
of quiescent symptoms, and that the symptoms elicited form 
the veteran were compatible with the diagnoses.  However, 
during flare-ups of symptoms which could occur with varying 
frequency, the physical findings would be significantly 
different, and that quantification of such changes would 
require examination during a flare-up.  Nevertheless, painful 
symptoms that had been outlined on this examination would 
require the veteran to expend extra energy in completing 
tasks, and, hence, lead to early fatigue, weakened movements, 
and ultimately to a loss of coordination.
Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5055 provides criteria for evaluating a knee 
replacement.  Under this Code, the knee joint warrants an 
evaluation of 100 percent for one year following implantation 
of prosthesis.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262, with a 
minimum evaluation of 30 percent to be assigned.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5256 provides criteria for evaluating 
ankylosis (bony fixation) of the knee.  Under this Code, 
favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  When the knee is 
fixed in flexion between 20 degrees and 45 degrees, a 50 
percent rating is assigned.  A 60 percent rating is warranted 
for extremely unfavorable ankylosis, with the knee fixed in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 30 percent for his 
service-connected status-post left total knee replacement.

The Board acknowledges that the competent medical evidence 
reflects that the veteran's left knee disorder is manifested 
by pain and resulting functional impairment, to include 
limitation of motion.  However, this evidence does not show 
that the impairment is of such severity as to constitute 
severe painful motion or weakness in the affected extremity.  

The medical evidence notes pain on palpation, after 
ambulation, and at the extremes of flexion at the September 
2002 VA orthopedic examination.  The Board also notes that 
the February 1999 VA orthopedic examination noted a slow and 
mildly asymmetric gait with slightly diminished stance on the 
left side, while the September 2002 examination noted a very 
slow gait, and both examinations noted that he used a cane.  
Further, the September 2002 examiner opined that the painful 
symptoms that had been outlined on this examination would 
require the veteran to expend extra energy in completing 
tasks, and, hence, lead to early fatigue, weakened movements, 
and ultimately to a loss of coordination.  Nevertheless, the 
veteran still had active range of motion from -5 to 80 
degrees in February 1999, range of motion from 10 to 90 
degrees in August 2000, and from zero to 85 degrees in 
September 2002.  Moreover, the February 1999 examination 
stated that there was 4- strength in both knee flexion and 
extension, and that the veteran had reasonable good residual 
range of motion and improved ambulation.  Although the 
veteran criticized the findings of this examiner, it is noted 
that Dr. F also indicated that the veteran's range of motion 
was quite good and pain free despite the fact he had pain 
with any type of ambulation.  The Board further notes that 
the August 2000 VA medical records noted that the collateral 
ligaments were intact, and that there was no instability.  
Similarly, the September 2002 examination found the stability 
of the knee to be good in both the anteroposterior and 
mediolateral planes, and that there was no effusion of the 
knee.  Based upon a thorough review of these objective 
medical findings, the Board concludes that the competent 
medical evidence reflects that the veteran does not meet or 
nearly approximate the criteria for a 60 percent rating under 
Diagnostic Code 5055.

The Board also finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 30 percent 
under any of the potentially analogous Diagnostic Codes.

With respect to Diagnostic Codes 5256 and 5261, as already 
stated, the veteran had active range of motion from -5 to 80 
degrees in February 1999, range of motion from 10 to 90 
degrees in August 2000, and from zero to 85 degrees in 
September 2002.  Thus, even when taking into account the 
veteran's left knee pain, there is no objective medical 
evidence showing that the knee is fixed in flexion at an 
angle between 10 degrees and 20 degrees; nor that extension 
is limited to 30 degrees or more.  Consequently, the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under either of these Codes.  
38 C.F.R. § 4.71a.

Regarding Diagnostic Code 5262, the medical evidence does not 
show that the veteran has any impairment attributable to the 
total left knee replacement that is analogous to nonunion of 
the tibia and/or fibula.  Rather, the August 2000 VA medical 
records noted that X-rays showed bilateral knee replacement 
with adequate position, and no gross loosening.  Moreover, 
while the record reflects the veteran has used a cane for 
many years, it was noted at the September 2002 VA examination 
that he did not use knee braces.  Thus, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent under this Code.  38 C.F.R. § 4.71a.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
status-post total left knee replacement.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  It is noted that in making 
this determination, the Board took into consideration the 
requirements of 38 C.F.R. §§  4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 30 percent.  Despite the veteran's complaints of 
left knee pain, the record does not contain objective medical 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to this 
pain which would warrant a schedular rating in excess of the 
30 percent evaluation currently in effect.  That is, there is 
no objective medical evidence to show that pain or flare-ups 
of pain, nor is there any indication of excess fatigue, 
weakness on movement or incoordination, to a degree that 
would support a rating in excess of 30 percent.  DeLuca, 
supra.  The Board is cognizant of the September 2002 notation 
of the veteran's painful symptoms leading to early fatigue, 
weakened movements and eventually a loss of coordination.  
However, the question here is one of degree.  The current 30 
percent rating takes into account residual weakness and pain 
(Code 5055) and, given the ranges of motion for the left knee 
that have been reported in recent years, which fall far short 
of what is required for an evaluation in excess of 30 
percent, the Board is unable to support a higher rating under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  

As noted, the veteran is receiving a 30 percent rating for 
his left knee replacement, which contemplates significant 
functional impairment, to include some industrial 
inadaptability.  The Board does not have the authority to 
assign a higher extraschedular rating, under 38 C.F.R. § 
3.321(b)(1), in the first instance, and under the 
circumstances of this case there is no basis to refer the 
matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors simply 
do not appear in the present case, and the schedular 30 
percent rating which has been assigned adequately compensates 
the veteran for the industrial impairment related to his left 
knee replacement.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for status-post left total 
knee replacement, currently evaluated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

